

113 S1599 IS: Uniting and Strengthening America by Fulfilling Rights and Ending Eavesdropping, Dragnet-collection, and Online Monitoring Act
U.S. Senate
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1599IN THE SENATE OF THE UNITED STATESOctober 29, 2013Mr. Leahy (for himself, Mr. Lee, Mr. Durbin, Mr. Heller, Mr. Blumenthal, Ms. Murkowski, Ms. Hirono, Mr. Udall of New Mexico, Mr. Begich, Ms. Baldwin, Mr. Heinrich, Mr. Markey, Mr. Udall of Colorado, Ms. Warren, Mr. Merkley, Mr. Tester, Mr. Schatz, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo reform the authorities of the Federal Government to require the production of certain business records, conduct electronic surveillance, use pen registers and trap and trace devices, and use other forms of information gathering for foreign intelligence, counterterrorism, and criminal purposes, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Uniting and Strengthening America by Fulfilling Rights and Ending Eavesdropping, Dragnet-collection, and Online Monitoring Act or the USA FREEDOM Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—FISA business records reformsSec. 101. Privacy protections for business records orders.Sec. 102. Inspector general reports on business records orders.TITLE II—FISA pen register and trap and trace device reformsSec. 201. Privacy protections for pen registers and trap and trace devices.Sec. 202. Inspector general reports on pen registers and trap and trace devices.TITLE III—FISA acquisitions targeting persons outside the United States reformsSec. 301. Clarification on prohibition on searching of collections of communications to conduct warrantless searches for the communications of United States persons.Sec. 302. Protection against collection of wholly domestic communications.Sec. 303. Prohibition on reverse targeting.Sec. 304. Limits on use of unlawfully obtained information.Sec. 305. Modification of FISA Amendments Act of 2008 sunset.Sec. 306. Inspector general reviews of authorities.TITLE IV—Foreign Intelligence Surveillance Court reformsSec. 401. Office of the Special Advocate.Sec. 402. Foreign Intelligence Surveillance Court disclosure of opinions.Sec. 403. Preservation of rights.TITLE V—National security letter reformsSec. 501. National security letter authority.Sec. 502. Limitations on disclosure of national security letters.Sec. 503. Judicial review.Sec. 504. Inspector general reports on national security letters.Sec. 505. National security letter sunset.Sec. 506. Technical and conforming amendments.TITLE VI—FISA and national security letter transparency reformsSec. 601. Third-party reporting on FISA orders and national security letters.Sec. 602. Government reporting on FISA orders.Sec. 603. Government reporting on national security letters.TITLE VII—Privacy and Civil Liberties Oversight Board subpoena authoritySec. 701. Privacy and Civil Liberties Oversight Board subpoena authority.TITLE VIII—SeverabilitySec. 801. Severability.IFISA business records reforms101.Privacy protections for business records orders(a)Privacy protections(1)In generalSection 501(b) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(b)) is amended—(A)in paragraph (1)(B), by striking and after the semicolon;(B)in paragraph (2), by striking subparagraphs (A) and (B) and inserting the following new subparagraphs:(A)a statement of facts showing that there are reasonable grounds to believe that the tangible things sought—(i)are relevant and material to an authorized investigation (other than a threat assessment) conducted in accordance with subsection (a)(2) to—(I)obtain foreign intelligence information not concerning a United States person; or(II)protect against international terrorism or clandestine intelligence activities; and(ii)pertain to—(I)a foreign power or an agent of a foreign power;(II)the activities of a suspected agent of a foreign power who is the subject of such authorized investigation; or(III)an individual in contact with, or known to, a suspected agent of a foreign power; and(B)a statement of proposed minimization procedures; and; and(C)by adding at the end the following paragraph:(3)if the applicant is seeking a nondisclosure requirement described in subsection (d), shall include—(A)the time period during which the Government believes the nondisclosure requirement should apply;(B)a statement of facts showing that there are reasonable grounds to believe that disclosure of particular information about the existence or contents of the order requiring the production of tangible things under this section during such time period will result in—(i)endangering the life or physical safety of any person;(ii)flight from investigation or prosecution;(iii)destruction of or tampering with evidence;(iv)intimidation of potential witnesses;(v)interference with diplomatic relations;(vi)alerting a target, an associate of a target, or the foreign power of which the target is an agent, of the interest of the Government in the target; or(vii)otherwise seriously endangering the national security of the United States; and(C)an explanation of how the nondisclosure requirement is narrowly tailored to address the specific harm identified under subparagraph (B)..(2)OrderSection 501(c) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(c)) is amended—(A)in paragraph (1)—(i)by striking subsections (a) and (b) and inserting subsection (a) and paragraphs (1) and (2) of subsection (b) and that the proposed minimization procedures meet the definition of minimization procedures under subsection (g); and(ii)by striking the last sentence and inserting the following: If the judge finds that the requirements of subsection (b)(3) have been met, such order shall include a nondisclosure requirement, which may apply for not longer than 1 year, unless the facts justify a longer period of nondisclosure, subject to the principles and procedures described in subsection (d).; and(B)in paragraph (2)—(i)in subparagraph (C), by inserting before the semicolon , if applicable;(ii)in subparagraph (D), by striking and at the end;(iii)in subparagraph (E), by striking the period at the end and inserting ; and; and(iv)by adding at the end the following new subparagraph:(F)shall direct that the minimization procedures be followed..(3)NondisclosureSection 501(d) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(d)) is amended to read as follows:(d)Nondisclosure(1)In generalNo person who receives an order entered under subsection (c) that contains a nondisclosure requirement shall disclose to any person the particular information specified in the nondisclosure requirement during the time period to which the requirement applies.(2)Exception(A)In generalA person who receives an order entered under subsection (c) that contains a nondisclosure requirement may disclose information otherwise subject to any applicable nondisclosure requirement to—(i)those persons to whom disclosure is necessary to comply with the order;(ii)an attorney to obtain legal advice or assistance regarding the order; or(iii)other persons as permitted by the Director of the Federal Bureau of Investigation or the designee of the Director.(B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure requirements applicable to a person to whom an order is directed under this section in the same manner as the person to whom the order is directed.(C)NoticeAny person who discloses to a person described in subparagraph (A) information otherwise subject to a nondisclosure requirement shall notify the person of the applicable nondisclosure requirement.(D)Identification of disclosure recipientsAt the request of the Director of the Federal Bureau of Investigation or the designee of the Director, any person making or intending to make a disclosure under clause (i) or (iii) of subparagraph (A) shall identify to the Director or such designee the person to whom such disclosure will be made or to whom such disclosure was made prior to the request.(3)ExtensionThe Director of the Federal Bureau of Investigation, or a designee of the Director (whose rank shall be no lower than Assistant Special Agent in Charge), may apply for renewals of the prohibition on disclosure of particular information about the existence or contents of an order requiring the production of tangible things under this section for additional periods of not longer than 1 year, unless the facts justify a longer period of nondisclosure. A nondisclosure requirement shall be renewed if a court having jurisdiction under paragraph (4) determines that the application meets the requirements of subsection (b)(3).(4)JurisdictionAn application for a renewal under this subsection shall be made to—(A)a judge of the court established under section 103(a); or(B)a United States Magistrate Judge under chapter 43 of title 28, United States Code, who is publicly designated by the Chief Justice of the United States to have the power to hear applications and grant orders for the production of tangible things under this section on behalf of a judge of the court established under section 103(a)..(4)MinimizationSection 501(g) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(g)) is amended—(A)in paragraph (1), by striking Not later than and all that follows and inserting At or before the end of the period of time for the production of tangible things under an order entered under this section or at any time after the production of tangible things under an order entered under this section, a judge may assess compliance with the minimization procedures required by such order by reviewing the circumstances under which information concerning United States persons was acquired, retained, or disseminated.; and(B)in paragraph (2)(A), by inserting acquisition and after to minimize the.(5)Conforming amendmentSection 501(f)(1)(B) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(f)(1)(B)) is amended by striking an order imposed under subsection (d) and inserting a nondisclosure requirement imposed in connection with a production order.(b)Judicial reviewSection 501(f)(2) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(f)(2)) is amended—(1)in subparagraph (A)(i)—(A)by striking that order and inserting such production order or any nondisclosure order imposed in connection with such production order; and(B)by striking the second sentence;(2)by striking subparagraph (C) and inserting the following new subparagraph:(C)A judge considering a petition to modify or set aside a nondisclosure order shall grant such petition unless the court determines that—(i)there is reason to believe that disclosure of the information subject to the nondisclosure requirement during the time period in which such requirement is in effect will result in—(I)endangering the life or physical safety of any person;(II)flight from investigation or prosecution;(III)destruction of or tampering with evidence;(IV)intimidation of potential witnesses;(V)interference with diplomatic relations;(VI)alerting a target, an associate of a target, or the foreign power of which the target is an agent, of the interest of the Government in the target; or(VII)otherwise seriously endangering the national security of the United States; and(ii)the nondisclosure requirement is narrowly tailored to address the specific harm identified under clause (i).; and(3)by adding at the end the following new subparagraph:(E)If a judge denies a petition to modify or set aside a nondisclosure order under this paragraph, no person may file another petition to modify or set aside such nondisclosure order until the date that is one year after the date on which such judge issues the denial of such petition..(c)Emergency authority for access to call detail records(1)In generalTitle V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.) is amended—(A)by redesignating section 502 as section 503; and(B)by inserting after section 501 the following new section:502.Emergency authority for access to call detail records(a)In generalNotwithstanding any other provision of this title, the Attorney General may require the production of call detail records by the provider of a wire or electronic communication service on an emergency basis if—(1)such records—(A)are relevant and material to an authorized investigation (other than a threat assessment) conducted in accordance with section 501(a)(2) to—(i)obtain foreign intelligence information not concerning a United States person; or(ii)protect against international terrorism or clandestine intelligence activities; and(B)pertain to—(i)a foreign power or an agent of a foreign power;(ii)the activities of a suspected agent of a foreign power who is the subject of such authorized investigation; or(iii)an individual in contact with, or known to, a suspected agent of a foreign power;(2)the Attorney General reasonably determines that—(A)an emergency requires the production of such records before an order requiring such production can with due diligence be obtained under section 501; and(B)the factual basis for issuance of an order under section 501 to require the production of such records exists;(3)a judge referred to in section 501(b)(1) is informed by the Attorney General or a designee of the Attorney General at the time of the required production of such records that the decision has been made to require such production on an emergency basis; and(4)an application in accordance with section 501 is made to such judge as soon as practicable, but not more than 7 days after the date on which the Attorney General requires the production of such records under this section.(b)Termination of authority(1)TerminationIn the absence of an order under section 501 approving the production of call detail records under subsection (a), the authority to require the production of such records shall terminate at the earlier of—(A)when the information sought is obtained;(B)when the application for the order is denied under section 501; or(C)7 days after the time of the authorization by the Attorney General.(2)Use of informationIf an application for an order under section 501 for the production of call detail records required to be produced pursuant to subsection (a) is denied, or in any other case in which the emergency production of call detail records under this section is terminated and no order under section 501 is issued approving the required production of such records, no information obtained or evidence derived from such records shall be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in or before any court, grand jury, department, office, agency, regulatory body, legislative committee, or other authority of the United States, a State, or political subdivision thereof, and no information concerning any United States person acquired from such records shall subsequently be used or disclosed in any other manner by Federal officers or employees without the consent of such person, except with the approval of the Attorney General if the information indicates a threat of death or serious bodily harm to any person.(c)ReportThe Attorney General shall annually submit to the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate a report containing the number of times the authority under this section was exercised during the calendar year covered by such report.(d)Call detail records definedIn this section, the term call detail records—(1)means session identifying information (including originating or terminating telephone number, International Mobile Subscriber Identity number, or International Mobile Station Equipment Identity number), telephone calling card numbers, or the time or duration of a call; and(2)does not include—(A)the contents of any communication (as defined in section 2510(8) of title 18, United States Code);(B)the name, address, or financial information of a subscriber or customer; or(C)cell site location information..(2)Table of contents amendmentThe table of contents in the first section of the Foreign Intelligence Surveillance Act of 1978 is amended by striking the item relating to section 502 and inserting the following new items:502. Emergency authority for access to call detail records.503. Congressional oversight..(3)Conforming amendmentSection 102(b) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (50 U.S.C. 1805 note) is amended by striking sections 501, 502, and and inserting title V and section.102.Inspector general reports on business records ordersSection 106A of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 120 Stat. 200) is amended—(1)in subsection (b)—(A)in paragraph (1), by inserting and calendar years 2010 through 2013 after 2006;(B)by striking paragraphs (2) and (3);(C)by redesignating paragraphs (4) and (5) as paragraphs (2) and (3), respectively; and(D)in paragraph (3) (as so redesignated)—(i)by striking subparagraph (C) and inserting the following new subparagraph:(C)with respect to calendar years 2010 through 2013, an examination of the minimization procedures used in relation to orders under section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) and whether the minimization procedures adequately protect the constitutional rights of United States persons;; and(ii)in subparagraph (D), by striking (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)));(2)in subsection (c), by adding at the end the following new paragraph:(3)Calendar years 2010 through 2013Not later than December 31, 2014, the Inspector General of the Department of Justice shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives a report containing the results of the audit conducted under subsection (a) for calendar years 2010 through 2013.;(3)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively;(4)by inserting after subsection (c) the following new subsection:(d)Intelligence assessment(1)In generalFor the period beginning on January 1, 2010, and ending on December 31, 2013, the Inspector General of the Intelligence Community shall—(A)assess the importance of the information acquired under title V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.) to the activities of the intelligence community;(B)examine the manner in which that information was collected, retained, analyzed, and disseminated by the intelligence community;(C)describe any noteworthy facts or circumstances relating to orders under such title;(D)examine any minimization procedures used by elements of the intelligence community under such title and whether the minimization procedures adequately protect the constitutional rights of United States persons; and(E)examine any minimization procedures proposed by an element of the intelligence community under such title that were modified or denied by the court established under section 103(a) of such Act (50 U.S.C. 1803(a)).(2)Submission date for assessmentNot later than December 31, 2014, the Inspector General of the Intelligence Community shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives a report containing the results of the assessment for calendar years 2010 through 2013.;(5)in subsection (e), as redesignated by paragraph (3)—(A)in paragraph (1)—(i)by striking a report under subsection (c)(1) or (c)(2) and inserting any report under subsection (c) or (d); and(ii)by striking Inspector General of the Department of Justice and inserting Inspector General of the Department of Justice, the Inspector General of the Intelligence Community, and any Inspector General of an element of the intelligence community that prepares a report to assist the Inspector General of the Department of Justice or the Inspector General of the Intelligence Community in complying with the requirements of this section; and(B)in paragraph (2), by striking the reports submitted under subsection (c)(1) and (c)(2) and inserting any report submitted under subsection (c) or (d);(6)in subsection (f), as redesignated by paragraph (3)—(A)by striking The reports submitted under subsections (c)(1) and (c)(2) and inserting Each report submitted under subsection (c); and(B)by striking subsection (d)(2) and inserting subsection (e)(2); and(7)by adding at the end the following new subsection:(g)DefinitionsIn this section:(1)Intelligence communityThe term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(2)United States personThe term United States person has the meaning given that term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801)..IIFISA pen register and trap and trace device reforms201.Privacy protections for pen registers and trap and trace devices(a)ApplicationSection 402(c) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1842(c)) is amended—(1)in paragraph (1), by striking and at the end; and(2)by striking paragraph (2) and inserting the following new paragraphs:(2)a statement of facts showing that there are reasonable grounds to believe that the information sought—(A)is relevant and material to an authorized investigation to obtain foreign intelligence information not concerning a United States person or to protect against international terrorism or clandestine intelligence activities (other than a threat assessment), provided that such investigation of a United States person is not conducted solely upon the basis of activities protected by the First Amendment to the Constitution of the United States; and(B)pertain to—(i)a foreign power or an agent of a foreign power;(ii)the activities of a suspected agent of a foreign power who is the subject of such authorized investigation; or(iii)an individual in contact with, or known to, a suspected agent of a foreign power; and(3)a statement of proposed minimization procedures..(b)Minimization(1)DefinitionSection 401 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1841) is amended by adding at the end the following new paragraph:(4)The term minimization procedures means—(A)specific procedures that are reasonably designed in light of the purpose and technique of an order for the installation and use of a pen register or trap and trace device, to minimize the acquisition and retention, and prohibit the dissemination, of nonpublicly available information concerning unconsenting United States persons consistent with the need of the United States to obtain, produce, and disseminate foreign intelligence information;(B)procedures that require that nonpublicly available information, which is not foreign intelligence information, as defined in section 101(e)(1), shall not be disseminated in a manner that identifies any United States person, without such person’s consent, unless such person’s identity is necessary to understand foreign intelligence information or assess its importance; and(C)notwithstanding subparagraphs (A) and (B), procedures that allow for the retention and dissemination of information that is evidence of a crime which has been, is being, or is about to be committed and that is to be retained or disseminated for law enforcement purposes..(2)Procedures requiredSection 402 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1842) is amended—(A)in subsection (d)—(i)in paragraph (1), by inserting and that the proposed minimization procedures meet the definition of minimization procedures under this title before the period at the end; and(ii)in paragraph (2)(B)—(I)in clause (ii)(II), by striking and after the semicolon; and(II)by adding at the end the following new clause:(iv)the minimization procedures be followed; and; and(B)by adding at the end the following new subsection:(h)At or before the end of the period of time for which the installation and use of a pen register or trap and trace device is approved under an order or an extension under this section, the judge may assess compliance with the minimization procedures by reviewing the circumstances under which information concerning United States persons was acquired, retained, or disseminated..(3)EmergenciesSection 403 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1843) is amended—(A)by redesignating subsection (c) as subsection (d); and(B)by inserting after subsection (b) the following new subsection:(c)If the Attorney General authorizes the emergency installation and use of a pen register or trap and trace device under this section, the Attorney General shall require that minimization procedures required by this title for the issuance of a judicial order be followed..(4)Use of informationSection 405(a)(1) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1845(a)(1)) is amended by inserting and the minimization procedures required under the order approving such pen register or trap and trace device after of this section.(c)Transition procedures(1)Orders in effectNotwithstanding the amendments made by this section, an order entered under section 402(d)(1) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1842(d)(1)) that is in effect on the effective date of the amendments made by this section shall remain in effect until the expiration of the order.(2)ExtensionsA request for an extension of an order referred to in paragraph (1) shall be subject to the requirements of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), as amended by this Act.202.Inspector general reports on pen registers and trap and trace devices(a)AuditsThe Inspector General of the Department of Justice shall perform comprehensive audits of the effectiveness and use, including any improper or illegal use, of pen registers and trap and trace devices under title IV of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1841 et seq.) during the period beginning on January 1, 2010, and ending on December 31, 2013.(b)RequirementsThe audits required under subsection (a) shall include—(1)an examination of the use of pen registers and trap and trace devices under such title for calendar years 2010 through 2013;(2)an examination of the installation and use of a pen register or trap and trace device on emergency bases under section 403 of such Act (50 U.S.C. 1843);(3)an examination of any noteworthy facts or circumstances relating to the use of a pen register or trap and trace device under such title, including any improper or illegal use of the authority provided under such title; and(4)an examination of the effectiveness of the authority under such title as an investigative tool, including—(A)the importance of the information acquired to the intelligence activities of the Federal Bureau of Investigation;(B)the manner in which the information is collected, retained, analyzed, and disseminated by the Federal Bureau of Investigation, including any direct access to the information provided to any other department, agency, or instrumentality of Federal, State, local, or tribal governments or any private sector entity;(C)whether, and how often, the Federal Bureau of Investigation used information acquired under a pen register or trap and trace device under such title to produce an analytical intelligence product for distribution within the Federal Bureau of Investigation, to the intelligence community, or to another department, agency, or instrumentality of Federal, State, local, or tribal governments; and(D)whether, and how often, the Federal Bureau of Investigation provided information acquired under a pen register or trap and trace device under such title to law enforcement authorities for use in criminal proceedings.(c)ReportNot later than December 31, 2014, the Inspector General of the Department of Justice shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives a report containing the results of the audits conducted under subsection (a) for calendar years 2010 through 2013.(d)Intelligence assessment(1)In generalFor the period beginning January 1, 2010, and ending on December 31, 2013, the Inspector General of the Intelligence Community shall—(A)assess the importance of the information to the activities of the intelligence community;(B)examine the manner in which the information was collected, retained, analyzed, and disseminated;(C)describe any noteworthy facts or circumstances relating to orders under title IV of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1841 et seq.); and(D)examine any minimization procedures used by elements of the intelligence community in relation to pen registers and trap and trace devices under title IV of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1841 et seq.) and whether the minimization procedures adequately protect the constitutional rights of United States persons.(2)Submission dates for assessmentNot later than December 31, 2014, the Inspector General of the Intelligence Community shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives a report containing the results of the assessment for calendar years 2010 through 2013.(e)Prior notice to attorney general and director of national intelligence; comments(1)NoticeNot later than 30 days before the submission of any report under subsection (c) or (d), the Inspector General of the Department of Justice and the Inspector General of the Intelligence Community shall provide the report to the Attorney General and the Director of National Intelligence.(2)CommentsThe Attorney General or the Director of National Intelligence may provide such comments to be included in any report submitted under subsection (c) or (d) as the Attorney General or the Director of National Intelligence may consider necessary.(f)Unclassified formEach report submitted under subsection (c) and any comments included in that report under subsection (e)(2) shall be in unclassified form, but may include a classified annex.(g)DefinitionsIn this section—(1)the terms Attorney General, foreign intelligence information, and United States person have the meanings given those terms in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801);(2)the term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003);(3)the term minimization procedures has the meaning given that term in section 401 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1841), as amended by this Act; and(4)the terms pen register and trap and trace device have the meanings given those terms in section 3127 of title 18, United States Code.IIIFISA acquisitions targeting persons outside the United States reforms301.Clarification on prohibition on searching of collections of communications to conduct warrantless searches for the communications of United States personsSection 702(b) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(b)) is amended—(1)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and indenting such subparagraphs, as so redesignated, an additional two ems from the left margin;(2)by striking An acquisition and inserting the following:(1)In generalAn acquisition; and(3)by adding at the end the following new paragraph:(2)Clarification on prohibition on searching of collections of communications of United States persons(A)In generalExcept as provided in subparagraph (B), no officer or employee of the United States may conduct a search of a collection of communications acquired under this section in an effort to find communications of a particular United States person (other than a corporation).(B)Concurrent authorization and exception for emergency situationsSubparagraph (A) shall not apply to a search for communications related to a particular United States person if—(i)such United States person is the subject of an order or emergency authorization authorizing electronic surveillance or physical search under section 105, 304, 703, 704, or 705, or title 18, United States Code, for the effective period of that order;(ii)the entity carrying out the search has a reasonable belief that the life or safety of such United States person is threatened and the information is sought for the purpose of assisting that person; or(iii)such United States person has consented to the search..302.Protection against collection of wholly domestic communications(a)In generalSection 702 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a) is amended—(1)in subsection (d)(1)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B), by striking the period and inserting ; and; and(C)by adding at the end the following new subparagraph:(C)limit the acquisition of the contents of any communication to those communications—(i)to which any party is a target of the acquisition; or(ii)that contain an account identifier of a target of an acquisition, only if such communications are acquired to protect against international terrorism or the international proliferation of weapons of mass destruction.; and(2)in subsection (i)(2)(B)—(A)in clause (i), by striking ; and and inserting a semicolon;(B)in clause (ii), by striking the period and inserting ; and; and(C)by adding at the end the following new clause:(iii)limit the acquisition of the contents of any communication to those communications—(I)to which any party is a target of the acquisition; or(II)that contain an account identifier of the target of an acquisition, only if such communications are acquired to protect against international terrorism or the international proliferation of weapons of mass destruction..(b)Conforming amendmentSection 701 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881) is amended—(1)in subsection (a)—(A)by inserting international terrorism, after foreign power,; and(B)by striking and United States person and inserting United States person, and weapon of mass destruction; and(2)in subsection (b)—(A)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively; and(B)by inserting before paragraph (2), as so redesignated, the following new paragraph:(1)Account identifierThe term account identifier means a telephone or instrument number, other subscriber number, email address, or username used to uniquely identify an account..(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date that is 180 days after the date of the enactment of this Act.303.Prohibition on reverse targetingSection 702(b)(1)(B) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a), as redesignated by section 301(1) of this Act, is amended by striking the purpose and inserting a significant purpose.304.Limits on use of unlawfully obtained informationSection 702(i)(3) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(i)(3)) is amended by striking subparagraph (B) and inserting the following new subparagraph:(B)Correction of deficiencies(i)In generalIf the Court finds that a certification required by subsection (g) does not contain all of the required elements, or that the procedures required by subsections (d) and (e) are not consistent with the requirements of those subsections or the Fourth Amendment to the Constitution of the United States, the Court shall issue an order directing the Government to, at the Government’s election and to the extent required by the order of the Court—(I)correct any deficiency identified by the order of the Court not later than 30 days after the date on which the Court issues the order; or(II)cease, or not begin, the implementation of the authorization for which such certification was submitted.(ii)Limitation on use of information(I)In generalExcept as provided in subclause (II), no information obtained or evidence derived from an acquisition pursuant to a certification or targeting or minimization procedures subject to an order under clause (i) concerning any United States person shall be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in or before any court, grand jury, department, office, agency, regulatory body, legislative committee, or other authority of the United States, a State, or political subdivision thereof, and no information concerning any United States person acquired from the acquisition shall subsequently be used or disclosed in any other manner by Federal officers or employees without the consent of the United States person, except with the approval of the Attorney General if the information indicates a threat of death or serious bodily harm to any person.(II)ExceptionIf the Government corrects any deficiency identified by the order of the Court under clause (i), the Court may permit the use or disclosure of information acquired before the date of the correction under such minimization procedures as the Court shall establish for purposes of this clause..305.Modification of FISA Amendments Act of 2008 sunset(a)ModificationSection 403(b)(1) of the FISA Amendments Act of 2008 (Public Law 110–261; 50 U.S.C. 1881 note) is amended by striking December 31, 2017 and inserting June 1, 2015.(b)Technical and conforming amendmentsSection 403(b)(2) of such Act (Public Law 110–261; 122 Stat. 2474) is amended by striking December 31, 2017 and inserting June 1, 2015.(c)Orders in effectSection 404(b)(1) of such Act (Public Law 110–261; 50 U.S.C. 1801 note) is amended in the paragraph heading by striking December 31, 2017 and inserting June 1, 2015.306.Inspector general reviews of authorities(a)Agency assessmentsSection 702(l)(2) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(l)(2)) is amended—(1)in the matter preceding subparagraph (A), by striking authorized to acquire foreign intelligence information under subsection (a) and inserting subject to the targeting or minimization procedures approved under this section;(2)in subparagraph (C), by inserting United States persons or after later determined to be; and(3)in subparagraph (D)—(A)in the matter preceding clause (i), by striking such review and inserting review conducted under this paragraph;(B)in clause (ii), by striking and at the end;(C)by redesignating clause (iii) as clause (iv); and(D)by inserting after clause (ii) the following new clause:(iii)the Inspector General of the Intelligence Community; and.(b)Inspector General of the Intelligence Community review(1)Recurring reviewsSection 702(l) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(l)) is amended—(A)by redesignating paragraph (3) as paragraph (4); and(B)by inserting after paragraph (2) the following new paragraph:(3)Inspector general of the Intelligence Community review(A)In generalThe Inspector General of the Intelligence Community is authorized to review the acquisition, use, and dissemination of information acquired under subsection (a) to review compliance with the targeting and minimization procedures adopted in accordance with subsections (d) and (e) and the guidelines adopted in accordance with subsection (f), and in order to conduct the review required under subparagraph (B).(B)Mandatory reviewThe Inspector General of the Intelligence Community shall review the procedures and guidelines developed by the elements of the intelligence community to implement this section, with respect to the protection of the privacy rights of United States persons, including—(i)an evaluation of the limitations outlined in subsection (b), the procedures approved in accordance with subsections (d) and (e), and the guidelines adopted in accordance with subsection (f), with respect to the protection of the privacy rights of United States persons; and(ii)an evaluation of the cir­cum­stances under which the contents of communications acquired under subsection (a) may be searched in order to review the communications of particular United States persons.(C)Consideration of other reviews and assessmentsIn conducting a review under subparagraph (B), the Inspector General of the Intelligence Community shall take into consideration, to the extent relevant and appropriate, any reviews or assessments that have been completed or are being undertaken under this section.(D)Public reporting of findings and conclusionsIn a manner consistent with the protection of the national security of the United States, and in unclassified form, the Inspector General of the Intelligence Community shall make publicly available a summary of the findings and conclusions of the review conducted under subparagraph (B)..(2)ReportNot later than December 31, 2014, the Inspector General of the Intelligence Community shall submit a report regarding the reviews conducted under paragraph (3) of section 702(l) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(l)), as amended by paragraph (1) of this subsection, to—(A)the Attorney General;(B)the Director of National Intelligence; and(C)consistent with the Rules of the House of Representatives, the Standing Rules of the Senate, and Senate Resolution 400 of the 94th Congress or any successor Senate resolution—(i)the congressional intelligence committees; and(ii)the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives.(c)Annual reviewsSection 702(l)(4)(A) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(l)(4)(A)), as redesignated by subsection (b)(1), is amended—(1)in the matter preceding clause (i)—(A)in the first sentence—(i)by striking conducting an acquisition authorized under subsection (a) and inserting subject to targeting or minimization procedures approved under this section; and(ii)by striking the acquisition and inserting acquisitions under subsection (a); and(B)in the second sentence, by striking acquisitions and inserting information obtained through an acquisition; and(2)in clause (iii), by inserting United States persons or after later determined to be.IVForeign Intelligence Surveillance Court reforms401.Office of the Special Advocate(a)EstablishmentThe Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is amended by adding at the end the following new title:IXOffice of the Special Advocate901.DefinitionsIn this title:(1)DecisionThe term decision means a decision, order, or opinion issued by the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review.(2)Foreign Intelligence Surveillance Court; CourtThe terms Foreign Intelligence Surveillance Court and Court mean the court established under section 103(a) and the petition review pool established under section 103(e).(3)Foreign Intelligence Surveillance Court of Review; Court of ReviewThe terms Foreign Intelligence Surveillance Court of Review and Court of Review mean the court of review established under section 103(b).(4)OfficeThe term Office means the Office of the Special Advocate established under section 902(a).(5)Significant construction or interpretation of lawThe term significant construction or interpretation of law means a significant construction or interpretation of a provision, as that term is construed under section 601(c).(6)Special AdvocateThe term Special Advocate means the Special Advocate appointed under section 902(b).902.Office of the Special Advocate(a)EstablishmentThere is established within the judicial branch of the United States an Office of the Special Advocate.(b)Special Advocate(1)In generalThe head of the Office is the Special Advocate.(2)Appointment and term(A)AppointmentThe Chief Justice of the United States shall appoint the Special Advocate from the list of candidates submitted under subparagraph (B).(B)List of candidatesThe Privacy and Civil Liberties Oversight Board shall submit to the Chief Justice a list of not less than 5 qualified candidates to serve as Special Advocate. The Board shall select candidates for such list whom the Board believes will be zealous and effective advocates in defense of civil liberties and consider with respect to each potential candidate—(i)the litigation and other professional experience of such candidate;(ii)the experience of such candidate in areas of law that the Special Advocate is likely to encounter in the course of the duties of the Special Advocate; and(iii)the demonstrated commitment of such candidate to civil liberties.(C)Security ClearanceAn individual may be appointed Special Advocate without regard to whether the individual possesses a security clearance on the date of the appointment.(D)Term and dismissalA Special Advocate shall be appointed for a term of 3 years and may be removed only for good cause shown, including the demonstrated inability to qualify for an adequate security clearance.(E)ReappointmentThere shall be no limit to the number of consecutive terms served by a Special Advocate. The reappointment of a Special Advocate shall be made in the same manner as appointment of a Special Advocate.(F)Acting Special AdvocateIf the position of Special Advocate is vacant, the Chief Justice of the United States may appoint an Acting Special Advocate from among the qualified employees of the Office. If there are no such qualified employees, the Chief Justice may appoint an Acting Special Advocate from the most recent list of candidates provided by the Privacy and Civil Liberties Oversight Board pursuant to subparagraph (B). The Acting Special Advocate shall have all of the powers of a Special Advocate and shall serve until a Special Advocate is appointed.(3)EmployeesThe Special Advocate may appoint and terminate and fix the compensation of employees of the Office without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.(c)Duties and authorities of the Special Advocate(1)In generalThe Special Advocate—(A)may consider any request for consultation by a party who has been served with an order or directive issued under this Act requiring the party to provide information, facilities, or assistance to the Federal Government;(B)may request to participate in a proceeding before the Foreign Intelligence Surveillance Court;(C)shall participate in such proceeding if such request is granted;(D)shall participate in a proceeding before the Court if appointed to participate by the Court under section 903(a);(E)may request reconsideration of a decision of the Court under section 903(b);(F)may appeal or seek review of a decision of the Court or the Foreign Intelligence Surveillance Court of Review under section 904; and(G)shall participate in such appeal or review.(2)Access to applications and decisions(A)ApplicationsThe Attorney General shall provide to the Special Advocate each application submitted to a judge of the Foreign Intelligence Surveillance Court under this Act at the same time as the Attorney General submits such applications.(B)DecisionsThe Foreign Intelligence Surveillance Court and the Foreign Intelligence Surveillance Court of Review shall provide to the Special Advocate access to each decision of the Court and the Court of Review, respectively, issued after the date of the enactment of the USA FREEDOM Act and all documents and other material relevant to such decision in complete, unredacted form.(3)AdvocacyThe Special Advocate shall vigorously advocate before the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review, as appropriate, in support of legal interpretations that protect individual privacy and civil liberties.(4)Outside counselThe Special Advocate may delegate to a competent outside counsel who has or is able to obtain an appropriate security clearance any duty or responsibility of the Special Advocate set out in subparagraph (C), (D), or (G) of paragraph (1) with respect to participation in a matter before the Court, the Court of Review, or the Supreme Court of the United States.(5)Availability of documents and materialThe Court or the Court of Review, as appropriate, shall order any agency, department, or entity to make available to the Special Advocate, or appropriate outside counsel if the Special Advocate has delegated duties or responsibilities to the outside counsel under paragraph (4), any documents or other material necessary to carry out the duties described in paragraph (1).(d)Security clearancesThe appropriate departments, agencies, and elements of the Executive branch shall cooperate with the Office, to the extent possible under existing procedures and requirements, to expeditiously provide the Special Advocate, appropriate employees of the Office, and outside counsel to whom the Special Advocate delegates a duty or responsibility under subsection (c)(4) with the security clearances necessary to carry out the duties of the Special Advocate.903.Advocacy before the Foreign Intelligence Surveillance Court(a)Appointment To participate(1)In generalThe Foreign Intelligence Surveillance Court may appoint the Special Advocate to participate in a proceeding before the Court.(2)StandingIf the Special Advocate is appointed to participate in a Court proceeding pursuant to paragraph (1), the Special Advocate shall have standing as a party before the Court in that proceeding.(b)Reconsideration of a Foreign Intelligence Surveillance Court decision(1)Authority to move for reconsiderationThe Special Advocate may move the Court to reconsider any decision of the Court made after the date of the enactment of the USA FREEDOM Act by petitioning the Court not later than 30 days after the date on which all documents and materials relevant to the decision are made available to the Special Advocate.(2)Discretion of the CourtThe Court shall have discretion to grant or deny a motion for reconsideration made pursuant to paragraph (1).(c)Amici curiae participation(1)Motion by the Special AdvocateThe Special Advocate may file a motion with the Court to permit and facilitate participation of amici curiae, including participation in oral argument if appropriate, in any proceeding. The Court shall have the discretion to grant or deny such a motion.(2)Facilitation by the Foreign Intelligence Surveillance CourtThe Court may, sua sponte, permit and facilitate participation by amici curiae, including participation in oral argument if appropriate, in proceedings before the Court.(3)RegulationsNot later than 180 days after the date of the enactment of USA FREEDOM Act, the Court shall promulgate regulations to provide the public with information sufficient to allow interested parties to participate as amici curiae.904.Appellate review(a)Appeal of Foreign Intelligence Surveillance Court decisions(1)Authority to appealThe Special Advocate may appeal any decision of the Foreign Intelligence Surveillance Court issued after the date of the enactment of the USA FREEDOM Act not later than 90 days after the date on which the decision is issued.(2)Standing as appellantIf the Special Advocate appeals a decision of the Court pursuant to paragraph (1), the Special Advocate shall have standing as a party before the Foreign Intelligence Surveillance Court of Review in such appeal.(3)Mandatory reviewThe Court of Review shall review any Foreign Intelligence Surveillance Court decision appealed by the Special Advocate and issue a decision in such appeal, unless it would be apparent to all reasonable jurists that such decision is dictated by statute or by precedent.(4)Standard of reviewThe standard for a mandatory review of a Foreign Intelligence Surveillance Court decision pursuant to paragraph (3) shall be—(A)de novo with respect to issues of law; and(B)clearly erroneous with respect to determination of facts.(5)Amici curiae participation(A)In generalThe Court of Review shall accept amici curiae briefs from interested parties in all mandatory reviews pursuant to paragraph (3) and shall provide for amici curiae participation in oral argument if appropriate.(B)RegulationsNot later than 180 days after the date of the enactment of the USA FREEDOM Act, the Court of Review shall promulgate regulations to provide the public with information sufficient to allow interested parties to participate as amici curiae.(b)Review of Foreign Intelligence Surveillance Court of Review decisions(1)AuthorityThe Special Advocate may seek a writ of certiorari from the Supreme Court of the United States for review of any decision of the Foreign Intelligence Surveillance Court of Review.(2)StandingIn any proceedings before the Supreme Court of the United States relating to a petition of certiorari filed under paragraph (1) and any proceedings in a matter for which certiorari is granted, the Special Advocate shall have standing as a party.905.Disclosure(a)Requirement To discloseThe Attorney General shall publicly disclose—(1)all decisions issued by the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review after July 10, 2003, that include a significant construction or interpretation of law;(2)any decision of the Court appealed by the Special Advocate pursuant to this title; and(3)any Court of Review decision that is issued after an appeal by the Special Advocate.(b)Disclosure describedFor each disclosure required by subsection (a) with respect to a decision, the Attorney General shall make available to the public documents sufficient—(1)to identify with particularity each legal question addressed by the decision and how such question was resolved;(2)to describe in general terms the context in which the matter arises;(3)to describe the construction or interpretation of any statute, constitutional provision, or other legal authority relied on by the decision; and(4)to indicate whether the decision departed from any prior decision of the Court or Court of Review.(c)Documents describedThe Attorney General shall satisfy the disclosure requirements in subsection (b) by—(1)releasing a Court or Court of Review decision in its entirety or as redacted;(2)releasing a summary of a Court or Court of Review decision; or(3)releasing an application made to the Court, briefs filed before the Court or the Court of Review, or other materials, in full or as redacted.(d)Extensive disclosureThe Attorney General shall release as much information regarding the facts and analysis contained in a decision described in subsection (a) or documents described in subsection (c) as is consistent with legitimate national security concerns.(e)Timing of disclosure(1)Decisions issued prior to enactmentThe Attorney General shall disclose a decision issued prior to the date of the enactment of the USA FREEDOM Act that is required to be disclosed under subsection (a)(1) not later than 180 days after the date of the enactment of such Act.(2)FISA Court decisionsThe Attorney General shall release Court decisions appealed by the Special Advocate not later than 30 days after the date on which the appeal is filed.(3)FISA Court of Review decisionsThe Attorney General shall release Court of Review decisions for which  the Special Advocate seeks a writ of certiorari not later than 90 days after the date on which the petition is filed.(f)Petition by the Special Advocate(1)Authority to petitionThe Special Advocate may petition the Court or the Court of Review to order—(A)the public disclosure of a decision of the Court or Court of Review, and documents or other material relevant to such a decision, previously designated as classified information; or(B)the release of an unclassified summary of such decisions and documents.(2)Contents of petitionEach petition filed under paragraph (1) shall contain a detailed declassification proposal or a summary of the decision and documents that the Special Advocate proposes to have released publicly.(3)Role of the Attorney General(A)Copy of petitionThe Special Advocate shall provide to the Attorney General a copy of each petition filed under paragraph (1).(B)OppositionThe Attorney General may oppose a petition filed under paragraph (1) by submitting any objections in writing to the Court or the Court of Review, as appropriate, not later than 90 days after the date such petition was submitted.(4)Public availabilityNot less than 91 days after receiving a petition under paragraph (1), and taking into account any objections from the Attorney General made under paragraph (3)(B), the Court or the Court of Review, as appropriate, shall declassify and make readily available to the public any decision, document, or other material requested in such petition, to the greatest extent possible, consistent with legitimate national security considerations.(5)Effective dateThe Special Advocate may not file a petition under paragraph (1) until 181 days after the date of the enactment of the USA FREEDOM Act, except with respect to a decision appealed by the Special Advocate.906.Annual report to Congress(a)Requirement for annual reportThe Special Advocate shall submit to Congress an annual report on the implementation of this title.(b)ContentsEach annual report submitted under subsection (a) shall—(1)detail the activities of the Office of the Special Advocate;(2)provide an assessment of the effectiveness of this title; and(3)propose any new legislation to improve the functioning of the Office or the operation of the Foreign Intelligence Surveillance Court or the Foreign Intelligence Surveillance Court of Review that the Special Advocate considers appropriate..(b)Table of contents amendmentThe table of contents in the first section of the Foreign Intelligence Surveillance Act of 1978, as amended by section 101(c)(2) of this Act, is further amended by adding at the end the following new items:TITLE IX—OFFICE OF THE SPECIAL ADVOCATESec. 901. Definitions.Sec. 902. Office of the Special Advocate.Sec. 903. Advocacy before the Foreign Intelligence Surveillance Court.Sec. 904. Appellate review.Sec. 905. Disclosure.Sec. 906. Annual report to Congress..402.Foreign Intelligence Surveillance Court disclosure of opinionsSection 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803) is amended—(1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and(2)by inserting after subsection (f) the following new subsection:(g)(1)A judge of the court established under subsection (a) who authored an order, opinion, or other decision may sua sponte or on motion by a party request that such order, opinion, or other decision be made publicly available.(2)Upon a request under paragraph (1), the presiding judge of the court established under subsection (a), in consultation with the other judges of such court, may direct that such order, opinion, or other decision be made publicly available.(3)Prior to making an order, opinion, or other decision of the court established under subsection (a) publicly available in accordance with this subsection, the presiding judge of such court may direct the Executive branch to review such order, opinion, or other decision and redact such order, opinion, or other decision as necessary to ensure that properly classified information is appropriately protected..403.Preservation of rightsNothing in this title or an amendment made by this title shall be construed—(1)to provide the Attorney General with authority to prevent the court established under section 103(a) of Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)), the petition review pool established under section 103(e) of such Act (50 U.S.C. 1803(e)), or the court of review established under section 103(b) of such Act (50 U.S.C. 1803(b)) from declassifying decisions or releasing information pursuant to this title or an amendment made by this title; or(2)to eliminate the public’s ability to secure information under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act) or any other provision of law.VNational security letter reforms501.National security letter authority(a)Counterintelligence access to telephone toll and transactional recordsSection 2709 of title 18, United States Code, is amended—(1)in subsection (b)—(A)by striking may— and all that follows through the period at the end and inserting the following: may request the name, address, length of service, and local and long distance toll billing records of a person or entity if the Director (or his designee) certifies in writing to the wire or electronic communication service provider to which the request is made that—; and(B)by adding at the end the following new paragraphs:(1)the name, address, length of service, and toll billing records sought are relevant and material to an authorized investigation to protect against international terrorism or clandestine intelligence activities, provided that such an investigation of a United States person is not conducted solely on the basis of activities protected by the First Amendment to the Constitution of the United States; and(2)there are reasonable grounds to believe that the name, address, length of service, and toll billing records sought pertain to—(A)a foreign power or agent of a foreign power;(B)the activities of a suspected agent of a foreign power who is the subject of such authorized investigation; or(C)an individual in contact with, or known to, a suspected agent of a foreign power.; and(2)by adding at the end the following new subsection:(g)For purposes of this subsection, the terms agent of a foreign power, foreign power, international terrorism, and United States person have the same meanings as in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801)..(b)Access to financial records for certain intelligence and protective purposesSection 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414) is amended to read as follows:1114.Access to financial records for certain intelligence and protective purposes(a)Authorization(1)In generalThe Director of the Federal Bureau of Investigation, or a designee of the Director whose rank shall be no lower than Deputy Assistant Director at Bureau headquarters or Special Agent in Charge in a Bureau field office, may issue in writing and cause to be served on a financial institution, a request requiring the production of—(A)the name of a customer of the financial institution;(B)the address of a customer of the financial institution;(C)the length of time during which a person has been, or was, a customer of the financial institution (including the start date) and the type of service provided by the financial institution to the customer; and(D)any account number or other unique identifier associated with a customer of the financial institution.(2)LimitationA request issued under this subsection may not require the production of records or information not listed in paragraph (1).(b)Requirements(1)In generalA request issued under subsection (a) shall—(A)be subject to the requirements of subsections (d) through (g) of section 2709 of title 18, United States Code, in the same manner and to the same extent as those provisions apply with respect to a request under section 2709(b) of title 18, United States Code, to a wire or electronic communication service provider; and(B)include a statement of facts showing that there are reasonable grounds to believe that the records or other things sought—(i)are relevant and material to an authorized investigation (other than a threat assessment and provided that such an investigation of a United States person is not conducted solely on the basis of activities protected by the First Amendment to the Constitution of the United States) to—(I)obtain foreign intelligence information not concerning a United States person; or(II)protect against international terrorism or clandestine intelligence activities; and(ii)pertain to—(I)a foreign power or an agent of a foreign power;(II)the activities of a suspected agent of a foreign power who is the subject of such authorized investigation; or(III)an individual in contact with, or known to, a suspected agent of a foreign power.(2)DefinitionsFor purposes of this subsection, the terms agent of a foreign power, foreign intelligence information, foreign power, international terrorism, and United States person have the same meanings as in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).(c)Definition of financial institutionFor purposes of this section (and sections 1115 and 1117, insofar as the sections relate to the operation of this section), the term financial institution has the same meaning as in subsections (a)(2) and (c)(1) of section 5312 of title 31, United States Code, except that the term shall include only a financial institution any part of which is located inside any State or territory of the United States, the District of Columbia, Puerto Rico, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, or the United States Virgin Islands..(c)National security letter authority for certain consumer report records(1)In generalSection 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) is amended—(A)by striking subsections (a) through (c) and inserting the following new subsections:(a)Authorization(1)In generalThe Director of the Federal Bureau of Investigation, or a designee of the Director whose rank shall be no lower than Deputy Assistant Director at Bureau headquarters or Special Agent in Charge in a Bureau field office, may issue in writing and cause to be served on a consumer reporting agency a request requiring the production of—(A)the name of a consumer;(B)the current and former address of a consumer;(C)the current and former places of employment of a consumer; and(D)the name and address of any financial institution (as that term is defined in section 1101 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401)) at which a consumer maintains or has maintained an account, to the extent that the information is in the files of the consumer reporting agency.(2)LimitationA request issued under this subsection may not require the production of a consumer report.(b)Requirements(1)In generalA request issued under subsection (a) shall—(A)be subject to the requirements of subsections (d) through (g) of section 2709 of title 18, United States Code, in the same manner and to the same extent as those provisions apply with respect to a request under section 2709(b) of title 18, United States Code, to a wire or electronic communication service provider; and(B)include a statement of facts showing that there are reasonable grounds to believe that the records or other things sought—(i)are relevant and material to an authorized investigation (other than a threat assessment and provided that such an investigation of a United States person is not conducted solely on the basis of activities protected by the First Amendment to the Constitution of the United States) to—(I)obtain foreign intelligence information not concerning a United States person; or(II)protect against international terrorism or clandestine intelligence activities; and(ii)pertain to—(I)a foreign power or an agent of a foreign power;(II)the activities of a suspected agent of a foreign power who is the subject of such authorized investigation; or(III)an individual in contact with, or known to, a suspected agent of a foreign power.(2)DefinitionsIn this subsection, the terms agent of a foreign power, foreign intelligence information, foreign power, international terrorism, and United States person have the meaning given such terms in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).;(B)by striking subsections (f) through (h); and(C)by redesignating subsections (d), (e), (i), (j), (k), (l), and (m) as subsections (c), (d), (e), (f), (g), (h), and (i), respectively.(2)RepealSection 627 of the Fair Credit Reporting Act (15 U.S.C. 1681v) is repealed.502.Limitations on disclosure of national security letters(a)Counterintelligence access to telephone toll and transactional recordsSection 2709 of title 18, United States Code, is amended by striking subsection (c) and inserting the following new subsection:(c)Prohibition of certain disclosure(1)Prohibition(A)In generalIf a certification is issued under subparagraph (B) and notice of the right to judicial review under subsection (d) is provided, no wire or electronic communication service provider, or officer, employee, or agent thereof, that receives a request under subsection (b), shall disclose to any person that the Director of the Federal Bureau of Investigation has sought or obtained access to information or records under this section.(B)CertificationThe requirements of subparagraph (A) shall apply if the Director of the Federal Bureau of Investigation, or a designee of the Director whose rank shall be no lower than Deputy Assistant Director at Bureau headquarters or a Special Agent in Charge of a Bureau field office, certifies that the absence of a prohibition of disclosure under this subsection may result in—(i)endangering the life or physical safety of any person;(ii)flight from investigation or prosecution;(iii)destruction of or tampering with evidence;(iv)intimidation of potential witnesses;(v)interference with diplomatic relations;(vi)alerting a target, an associate of a target, or the foreign power of which the target is an agent, of the interest of the Government in the target; or(vii)otherwise seriously endangering the national security of the United States.(2)Exception(A)In generalA wire or electronic communication service provider, or officer, employee, or agent thereof, that receives a request under subsection (b) may disclose information otherwise subject to any applicable nondisclosure requirement to—(i)those persons to whom disclosure is necessary in order to comply with the request;(ii)an attorney in order to obtain legal advice or assistance regarding the request; or(iii)other persons as permitted by the Director of the Federal Bureau of Investigation or the designee of the Director.(B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure requirements applicable to a person to whom a request is issued under subsection (b) in the same manner as the person to whom the request is issued.(C)NoticeAny recipient that discloses to a person described in subparagraph (A) information otherwise subject to a nondisclosure requirement shall notify the person of the applicable nondisclosure requirement.(D)Identification of disclosure recipientsAt the request of the Director of the Federal Bureau of Investigation or the designee of the Director, any person making or intending to make a disclosure under clause (i) or (iii) of subparagraph (A) shall identify to the Director or such designee the person to whom such disclosure will be made or to whom such disclosure was made prior to the request.(3)TerminationIn the case of any request for which a recipient has submitted a notification or filed a petition for judicial review under paragraph (3)(B), if the facts supporting a nondisclosure requirement cease to exist, an appropriate official of the Federal Bureau of Investigation shall promptly notify the wire or electronic service provider, or officer, employee, or agent thereof, subject to the nondisclosure requirement that the nondisclosure requirement is no longer in effect..(b)Access to financial records for certain intelligence and protective purposesSection 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414), as amended by section 501(b) of this Act, is further amended—(1)by redesignating subsection (c) as subsection (d); and(2)by inserting after subsection (b) the following new subsection:(c)Prohibition of certain disclosure(1)Prohibition(A)In generalIf a certification is issued under subparagraph (B) and notice of the right to judicial review under subsection (d) is provided, no financial institution, or officer, employee, or agent thereof, that receives a request under subsection (a) shall disclose to any person that the Federal Bureau of Investigation has sought or obtained access to information or records under subsection (a).(B)CertificationThe requirements of subparagraph (A) shall apply if the Director of the Federal Bureau of Investigation, or a designee of the Director whose rank shall be no lower than Deputy Assistant Director at Bureau headquarters or a Special Agent in Charge of a Bureau field office, certifies that the absence of a prohibition of disclosure under this subsection may result in—(i)endangering the life or physical safety of any person;(ii)flight from investigation or prosecution;(iii)destruction of or tampering with evidence;(iv)intimidation of potential witnesses;(v)interference with diplomatic relations;(vi)alerting a target, an associate of a target, or the foreign power of which the target is an agent, of the interest of the Government in the target; or(vii)otherwise seriously endangering the national security of the United States.(2)Exception(A)In generalA financial institution, or officer, employee, or agent thereof, that receives a request under subsection (a) may disclose information otherwise subject to any applicable nondisclosure requirement to—(i)those persons to whom disclosure is necessary in order to comply with the request;(ii)an attorney in order to obtain legal advice or assistance regarding the request; or(iii)other persons as permitted by the Director of the Federal Bureau of Investigation or the designee of the Director.(B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure requirements applicable to a person to whom a request is issued under subsection (a) in the same manner as the person to whom the request is issued.(C)NoticeAny recipient that discloses to a person described in subparagraph (A) information otherwise subject to a nondisclosure requirement shall inform the person of the applicable nondisclosure requirement.(D)Identification of disclosure recipientsAt the request of the Director of the Federal Bureau of Investigation or the designee of the Director, any person making or intending to make a disclosure under clause (i) or (iii) of subparagraph (A) shall identify to the Director or such designee the person to whom such disclosure will be made or to whom such disclosure was made prior to the request.(3)TerminationIn the case of any request for which a financial institution has submitted a notification or filed a petition for judicial review under paragraph (3)(B), if the facts supporting a nondisclosure requirement cease to exist, an appropriate official of the Federal Bureau of Investigation shall promptly notify the financial institution, or officer, employee, or agent thereof, subject to the nondisclosure requirement that the nondisclosure requirement is no longer in effect..(c)Identity of financial institutions and credit reportsSection 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u), as amended by section 501(c) of this Act, is further amended by striking subsection (c) (as redesignated by section 501(c)(1)(D) of this Act) and inserting the following new subsection:(c)Prohibition of certain disclosure(1)Prohibition(A)In generalIf a certification is issued under subparagraph (B) and notice of the right to judicial review under subsection (d) is provided, no consumer reporting agency, or officer, employee, or agent thereof, that receives a request under subsection (a) shall disclose or specify in any consumer report, that the Federal Bureau of Investigation has sought or obtained access to information or records under subsection (a) or (b).(B)CertificationThe requirements of subparagraph (A) shall apply if the Director of the Federal Bureau of Investigation, or a designee of the Director whose rank shall be no lower than Deputy Assistant Director at Bureau headquarters or a Special Agent in Charge of a Bureau field office, certifies that the absence of a prohibition of disclosure under this subsection may result in—(i)endangering the life or physical safety of any person;(ii)flight from investigation or prosecution;(iii)destruction of or tampering with evidence;(iv)intimidation of potential witnesses;(v)interference with diplomatic relations;(vi)alerting a target, an associate of a target, or the foreign power of which the target is an agent, of the interest of the Government in the target; or(vii)otherwise seriously endangering the national security of the United States.(2)Exception(A)In generalA consumer reporting agency, or officer, employee, or agent thereof, that receives a request under subsection (a) may disclose information otherwise subject to any applicable nondisclosure requirement to—(i)those persons to whom disclosure is necessary in order to comply with the request;(ii)an attorney in order to obtain legal advice or assistance regarding the request; or(iii)other persons as permitted by the Director of the Federal Bureau of Investigation or the designee of the Director.(B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure requirements applicable to a person to whom a request is issued under subsection (a) or (b) in the same manner as the person to whom the request is issued.(C)NoticeAny recipient that discloses to a person described in subparagraph (A) information otherwise subject to a nondisclosure requirement shall inform the person of the applicable nondisclosure requirement.(D)Identification of disclosure recipientsAt the request of the Director of the Federal Bureau of Investigation or the designee of the Director, any person making or intending to make a disclosure under clause (i) or (iii) of subparagraph (A) shall identify to the Director or such designee the person to whom such disclosure will be made or to whom such disclosure was made prior to the request.(3)TerminationIn the case of any request for which a consumer reporting agency has submitted a notification or filed a petition for judicial review under paragraph (3)(B), if the facts supporting a nondisclosure requirement cease to exist, an appropriate official of the Federal Bureau of Investigation shall promptly notify the consumer reporting agency, or officer, employee, or agent thereof, subject to the nondisclosure requirement that the nondisclosure requirement is no longer in effect..(d)Investigations of persons with access to classified informationSection 802 of the National Security Act of 1947 (50 U.S.C. 3162) is amended by striking subsection (b) and inserting the following new subsection:(b)Prohibition of certain disclosure(1)Prohibition(A)In generalIf a certification is issued under subparagraph (B) and notice of the right to judicial review under subsection (c) is provided, no governmental or private entity, or officer, employee, or agent thereof, that receives a request under subsection (a), shall disclose to any person that an authorized investigative agency described in subsection (a) has sought or obtained access to information under subsection (a).(B)CertificationThe requirements of subparagraph (A) shall apply if the head of an authorized investigative agency described in subsection (a), or a designee, certifies that the absence of a prohibition of disclosure under this subsection may result in—(i)endangering the life or physical safety of any person;(ii)flight from investigation or prosecution;(iii)destruction of or tampering with evidence;(iv)intimidation of potential witnesses;(v)interference with diplomatic relations;(vi)alerting a target, an associate of a target, or the foreign power of which the target is an agent, of the interest of the Government in the target; or(vii)otherwise seriously endangering the national security of the United States.(2)Exception(A)In generalA governmental or private entity, or officer, employee, or agent thereof, that receives a request under subsection (a) may disclose information otherwise subject to any applicable nondisclosure requirement to—(i)those persons to whom disclosure is necessary in order to comply with the request;(ii)an attorney in order to obtain legal advice or assistance regarding the request; or(iii)other persons as permitted by the head of the authorized investigative agency described in subsection (a).(B)ApplicationA person to whom disclosure is made under subparagraph (A) shall be subject to the nondisclosure requirements applicable to a person to whom a request is issued under subsection (a) in the same manner as the person to whom the request is issued.(C)NoticeAny recipient that discloses to a person described in subparagraph (A) information otherwise subject to a nondisclosure requirement shall inform the person of the applicable nondisclosure requirement.(D)Identification of disclosure recipientsAt the request of the head of an authorized investigative agency described in subsection (a), or a designee, any person making or intending to make a disclosure under clause (i) or (iii) of subparagraph (A) shall identify to the head of the authorized investigative agency or such designee the person to whom such disclosure will be made or to whom such disclosure was made prior to the request.(3)TerminationIn the case of any request for which a governmental or private entity has submitted a notification or filed a petition for judicial review under paragraph (3)(B), if the facts supporting a nondisclosure requirement cease to exist, an appropriate official of the authorized investigative agency described in subsection (a) shall promptly notify the governmental or private entity, or officer, employee, or agent thereof, subject to the nondisclosure requirement that the nondisclosure requirement is no longer in effect..(e)Judicial ReviewSection 3511 of title 18, United States Code, is amended by striking subsection (b) and inserting the following new subsection:(b)Nondisclosure(1)In general(A)NoticeIf a recipient of a request for a report, records, or other information under section 2709 of this title, section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u), section 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414), or section 802 of the National Security Act of 1947 (50 U.S.C. 3162), wishes to have a court review a nondisclosure requirement imposed in connection with the request, the recipient may notify the Government or file a petition for judicial review in any court described in subsection (a).(B)ApplicationNot later than 30 days after the date of receipt of a notification under subparagraph (A), the Government shall apply for an order prohibiting the disclosure of the existence or contents of the relevant request. An application under this subparagraph may be filed in the district court of the United States for the judicial district in which the recipient of the order is doing business or in the district court of the United States for any judicial district within which the authorized investigation that is the basis for the request is being conducted. The applicable nondisclosure requirement shall remain in effect during the pendency of proceedings relating to the requirement.(C)ConsiderationA district court of the United States that receives a petition under subparagraph (A) or an application under subparagraph (B) should rule expeditiously, and shall, subject to paragraph (3), issue a nondisclosure order that includes conditions appropriate to the circumstances.(2)Application contentsAn application for a nondisclosure order or extension thereof or a response to a petition filed under paragraph (1) shall include a certification from the Attorney General, Deputy Attorney General, an Assistant Attorney General, or the Director of the Federal Bureau of Investigation, or in the case of a request by a department, agency, or instrumentality of the Federal Government other than the Department of Justice, the head or deputy head of the department, agency, or instrumentality, containing a statement of specific facts indicating that the absence of a prohibition of disclosure under this subsection may result in—(A)endangering the life or physical safety of any person;(B)flight from investigation or prosecution;(C)destruction of or tampering with evidence;(D)intimidation of potential witnesses;(E)interference with diplomatic relations;(F)alerting a target, an associate of a target, or the foreign power of which the target is an agent, of the interest of the Government in the target; or(G)otherwise seriously endangering the national security of the United States.(3)StandardA district court of the United States shall issue a nondisclosure requirement order or extension thereof under this subsection if the court determines that there is reason to believe that disclosure of the information subject to the nondisclosure requirement during the applicable time period will result in—(A)endangering the life or physical safety of any person;(B)flight from investigation or prosecution;(C)destruction of or tampering with evidence;(D)intimidation of potential witnesses;(E)interference with diplomatic relations;(F)alerting a target, an associate of a target, or the foreign power of which the target is an agent, of the interest of the Government in the target; or(G)otherwise seriously endangering the national security of the United States..503.Judicial review(a)Counterintelligence access to telephone toll and transactional recordsSection 2709 of title 18, United States Code, as amended by section 501(a) of this Act, is further amended—(1)by redesignating subsections (d), (e), (f), and (g) as subsections (e), (f), (g), and (h), respectively; and(2)by inserting after subsection (c) the following new subsection:(d)Judicial review(1)In generalA request under subsection (b) or a non-disclosure requirement imposed in connection with such request under subsection (c) shall be subject to judicial review under section 3511.(2)NoticeA request under subsection (b) shall include notice of the availability of judicial review described in paragraph (1)..(b)Access to financial records for certain intelligence and protective purposesSection 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414), as amended by section 502(b) of this Act, is further amended—(1)by redesignating subsection (d) (as redesignated by such section 502(b)) as subsection (e); and(2)by inserting after subsection (c) the following new subsection:(d)Judicial review(1)In generalA request under subsection (a) or a non-disclosure requirement imposed in connection with such request under subsection (c) shall be subject to judicial review under section 3511 of title 18, United States Code.(2)NoticeA request under subsection (a) shall include notice of the availability of judicial review described in paragraph (1)..(c)Identity of financial institutions and credit reportsSection 626 of the Right to Financial Privacy Act (15 U.S.C. 1681u), as amended by section 502(c) of this Act, is further amended—(1)by redesignating subsections (d) through (i) (as redesignated by such section 502(c)) as subsections (e) through (j), respectively; and(2)by inserting after subsection (c) the following new subsection:(d)Judicial review(1)In generalA request under subsection (a) or a non-disclosure requirement imposed in connection with such request under subsection (c) shall be subject to judicial review under section 3511 of title 18, United States Code.(2)NoticeA request under subsection (a) shall include notice of the availability of judicial review described in paragraph (1)..(d)Investigations of persons with access to classified informationSection 802 of the National Security Act of 1947 (50 U.S.C. 3162) is amended—(1)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively; and(2)by inserting after subsection (b) the following new subsection:(c)Judicial review(1)In generalA request under subsection (a) or a non-disclosure requirement imposed in connection with such request under subsection (c) shall be subject to judicial review under section 3511 of title 18, United States Code.(2)NoticeA request under subsection (a) shall include notice of the availability of judicial review described in paragraph (1)..504.Inspector general reports on national security lettersSection 119 of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 120 Stat. 219) is amended—(1)in subsection (b)—(A)in paragraph (1), by inserting and calendar years 2010 through 2013 after 2006; and(B)in paragraph (3)(C), by striking (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)));(2)in subsection (c), by adding at the end the following new paragraph:(3)Calendar years 2010 through 2013Not later than December 31, 2014, the Inspector General of the Department of Justice shall submit to the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on the Judiciary and the Select Committee on Intelligence of the Senate a report containing the results of the audit conducted under subsection (a) for calendar years 2010 through 2013.;(3)by striking subsection (g) and inserting the following new subsection:(h)DefinitionsIn this section:(1)Intelligence communityThe term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(2)National security letterThe term national security letter means a request for information under—(A)section 2709(b) of title 18, United States Code (to access certain communication service provider records);(B)section 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)(A)) (to obtain financial institution customer records);(C)section 802 of the National Security Act of 1947 (50 U.S.C. 3162) (to obtain financial information, records, and consumer reports); or(D)section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) (to obtain certain financial information and consumer reports).(3)United States personThe term United States person has the meaning given that term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).;(4)by redesignating subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively;(5)by inserting after subsection (c) the following new subsection:(d)Intelligence assessment(1)In generalFor the period beginning on January 1, 2010, and ending on December 31, 2013, the Inspector General of the Intelligence Community shall—(A)examine the use of national security letters by the intelligence community during the period;(B)describe any noteworthy facts or circumstances relating to the use of national security letters by the intelligence community, including any improper or illegal use of such authority;(C)assess the importance of information received under the national security letters to the activities of the intelligence community; and(D)examine the manner in which information received under the national security letters was collected, retained, analyzed, and disseminated.(2)Submission date for assessmentNot later than December 31, 2014, the Inspector General of the Intelligence Community shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives a report containing the results of the assessment for calendar years 2010 through 2013.;(6)in subsection (e), as redesignated by paragraph (4)—(A)in paragraph (1)—(i)by striking a report under subsection (c)(1) or (c)(2) and inserting any report under subsection (c) or (d); and(ii)by striking Inspector General of the Department of Justice and inserting Inspector General of the Department of Justice, the Inspector General of the Intelligence Community, and any Inspector General of an element of the intelligence community that prepares a report to assist the Inspector General of the Department of Justice or the Inspector General of the Intelligence Community in complying with the requirements of this section; and(B)in paragraph (2), by striking the reports submitted under subsection (c)(1) or (c)(2) and inserting any report submitted under subsection (c) or (d); and(7)in subsection (f), as redesignated by paragraph (4)—(A)by striking The reports submitted under subsections (c)(1) or (c)(2) and inserting Each report submitted under subsection (c); and(B)by striking subsection (d)(2) and inserting subsection (e)(2).505.National security letter sunset(a)RepealEffective on June 1, 2015—(1)section 2709 of title 18, United States Code, is amended to read as such provision read on October 25, 2001;(2)section 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)) is amended to read as such provision read on October 25, 2001;(3)subsections (a) and (b) of section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) are amended to read as subsections (a) and (b), respectively, of the second of the 2 sections designated as section 624 of such Act (15 U.S.C. 1681u) (relating to disclosure to the Federal Bureau of Investigation for counterintelligence purposes), as added by section 601 of the Intelligence Authorization Act for Fiscal Year 1996 (Public Law 104–93; 109 Stat. 974), read on October 25, 2001; and(4)section 802 of the National Security Act of 1947 (50 U.S.C. 3162) is amended to read as such provision read on October 25, 2001.(b)Transition provisionNotwithstanding subsection (a), the provisions of law referred to in subsection (a), as in effect on May 31, 2015, shall continue to apply on and after June 1, 2015, with respect to any particular foreign intelligence investigation or with respect to any particular offense or potential offense that began or occurred before June 1, 2015.506.Technical and conforming amendmentsSection 3511 of title 18, United States Code, is amended in subsections (a), (c), and (d), by striking or 627(a) each place it appears.VIFISA and national security letter transparency reforms601.Third-party reporting on FISA orders and national security letters(a)In generalEach electronic service provider may report information to the public in accordance with this section about demands and requests  for information made by any Government entity under a surveillance law, and is exempt in accordance with subsection (d) from liability with respect to that report, even if such provider would otherwise be prohibited by a surveillance law from reporting that information.(b)Periodic aggregate reportsAn electronic service provider may report such information not more often than quarterly and only to the following extent:(1)Estimate of numbers of demands and requests madeThe report may reveal an estimate of the number of the demands and requests described in subsection (a) made during the period to which the report pertains.(2)Estimate of numbers of demands and requests complied withThe report may reveal an estimate of the numbers of the demands and requests described in subsection (a) the electronic service provider complied with during the period to which the report pertains, regardless of when the demands or requests were made.(3)Estimate of number of users or accountsThe report may reveal an estimate of the numbers of users or accounts, or both, of the electronic service provider, for which information was demanded, requested, or provided during the period to which the report pertains.(c)Special rules for reports(1) Level of detail by authorizing surveillance lawAny estimate disclosed under this section may be an overall estimate or broken down by categories of authorizing surveillance laws or by provisions of authorizing surveillance laws.(2)Level of detail by numerical rangeEach estimate disclosed under this section shall be rounded to the nearest 100. If an estimate is zero, an electronic service provider may report the estimate as zero.(3)Report may be broken down by periods not less than calendar quartersFor any reporting period, an electronic service provider may break down the report by calendar quarters or any other time periods greater than a calendar quarter.(d)Limitation on liabilityAn electronic service provider making a report that the electronic service provider reasonably believes in good faith is authorized by this section is not criminally or civilly liable in any court for making the report.(e)Rule of constructionNothing in this section shall be construed to prohibit disclosures other than those authorized by this section.(f)DefinitionsIn this section:(1)Electronic service providerThe term electronic service provider means an electronic communications service provider (as that term is defined in section 2510 of title 18, United States Code) or a remote computing service provider (as that term is defined in section 2711 of title 18, United States Code).(2)Surveillance lawThe term surveillance law means any provision of any of the following:(A)The Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).(B)Section 802(a) of the National Security Act of 1947 (50 U.S.C. 436(a)).(C)Section 2709 of title 18, United States Code.(D)Section 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)(A)).(E)Subsection (a) or (b) of section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u(a), 1681u(b)).(F)Section 627(a) of the Fair Credit Reporting Act (15 U.S.C. 1681v(a)) (as in effect on the day before the date of the enactment of this Act).602.Government reporting on FISA orders(a)Electronic surveillance(1)Report of electronic surveillanceSection 107 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1807) is amended—(A)by redesignating subsections (a) and (b) as paragraphs (1) and (2), respectively;(B)in the matter preceding paragraph (1) (as redesignated by subparagraph (A) of this paragraph)—(i)by striking In April and inserting (a) In April; and(ii)by striking Congress and inserting the Permanent Select Committee on Intelligence  and the Committee on the Judiciary of the House of Representatives and  the Select Committee on Intelligence  and the Committee on the Judiciary of the Senate;(C)in subsection (a) (as designated by subparagraph (B) of this paragraph)—(i)in paragraph (1) (as redesignated by subparagraph (A) of this paragraph), by striking ; and and inserting a semicolon;(ii)in paragraph (2) (as so redesignated), by striking the period and inserting a semicolon; and(iii)by adding at the end the following new paragraphs:(3)the total number of individuals who were subject to electronic surveillance conducted under an order entered under this title, rounded to the nearest 100; and(4)the total number of United States persons who were subject to electronic surveillance conducted under an order entered under this title, rounded to the nearest 100.; and(D)by adding at the end the following new subsection:(b)(1)Each report required under subsection (a) shall be submitted in unclassified form.(2)Not later than 7 days after a report is submitted under subsection (a), the Attorney General shall make such report publicly available..(2)Congressional oversightSection 108(a)(1) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1808) is amended by striking the House Permanent Select Committee on Intelligence and the Senate Select Committee on Intelligence, and the Committee on the Judiciary of the Senate and inserting the Permanent Select Committee on Intelligence  and the Committee on the Judiciary of the House of Representatives and  the Select Committee on Intelligence  and the Committee on the Judiciary of the Senate.(b)Physical searchesSection 306 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1826) is amended—(1)in the first sentence, by striking Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate, and the Committee on the Judiciary of the Senate and inserting Permanent Select Committee on Intelligence  and the Committee on the Judiciary of the House of Representatives and  the Select Committee on Intelligence  and the Committee on the Judiciary of the Senate; and(2)in the second sentence, by striking and the Committee on the Judiciary of the House of Representatives.(c)Pen register and trap and trace devicesSection 406 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1846) is amended—(1)in subsection (b)—(A)in paragraph (2), by striking ; and and inserting a semicolon;(B)in paragraph (3), by striking the period and inserting a semicolon; and(C)by adding at the end the following new paragraphs:(4)each department or agency on behalf of which the Government has made application for orders approving the use of pen registers or trap and trace devices under this title;(5)for each department or agency described in paragraph (4), a breakdown of the numbers required by paragraphs (1), (2), and (3);(6)a good faith estimate of the total number of individuals who were targeted by the installation and use of a pen register or trap and trace device authorized under an order entered under this title, rounded to the nearest 100;(7)a good faith estimate of the total number of United States persons who were targeted by the installation and use of a pen register or trap and trace device authorized under an order entered under this title, rounded to the nearest 100; and(8)a good faith estimate of the total number of United States persons who were targeted by the installation and use of a pen register or trap and trace device authorized under an order entered under this title and whose information acquired by such pen register or trap and trace device was subsequently reviewed or accessed by a Federal officer, employee, or agent, rounded to the nearest 100.; and(2)by adding at the end the following new subsection:(c)(1)Each report required under subsection (b) shall be submitted in unclassified form.(2)Not later than 7 days after a report is submitted under subsection (b), the Attorney General shall make such report publicly available..(d)Access to certain business records and other tangible thingsSection 503 of the Foreign Intelligence Surveillance Act of 1978, as redesignated by section 101(c) of this Act, is amended—(1)in subsection (a), by striking Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate and inserting after Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, and the Committees on the Judiciary of the House of Representatives and the Senate;(2)in subsection (b)—(A)in the matter preceding paragraph (1), by striking to the preceding calendar year— and inserting to the preceding calendar year the following:;(B)in paragraph (1)—(i)by striking the total and inserting The total; and(ii)by striking the semicolon and inserting a period;(C)in paragraph (2)—(i)by striking the total and inserting The total; and(ii)by striking ; and and inserting a period;(D)in paragraph (3)—(i)in the matter preceding subparagraph (A), by striking the number and inserting The number; and(ii)by adding at the end the following new subparagraphs:(F)Records concerning electronic communications.(G)Records concerning wire communications.; and(E)by adding at the end the following new paragraphs:(4)A description of all other tangible things sought by an application made for the production of any tangible things under section 501, and the number of orders under such section 501 granted, modified, or denied, for each tangible thing.(5)A description of each order under section 501 granted, modified, or denied for the production of tangible things on an ongoing basis.(6)Each department or agency on whose behalf the Director of the Federal Bureau of Investigation or a designee of the Director has made an application for an order requiring the production of any tangible things under section 501.(7)For each department or agency described in paragraph (6), a breakdown of the numbers and descriptions required by paragraphs (1), (2), (3), (4), and (5).; and(3)in subsection (c)—(A)in paragraph (1)—(i)in subparagraph (A), by striking ; and and inserting a semicolon;(ii)in subparagraph (B), by striking the period and inserting a semicolon; and(iii)by adding at the end the following new subparagraphs:(C)a good faith estimate of the total number of individuals whose tangible things were produced under an order entered under section 501, rounded to the nearest 100;(D)a good faith estimate of the total number of United States persons whose tangible things were produced under an order entered under section 501, rounded to the nearest 100; and(E)a good faith estimate of the total number of United States persons whose tangible things were produced under an order entered under section 501 and subsequently reviewed or accessed by a Federal officer, employee, or agent, rounded to the nearest 100.; and(B)by adding at the end the following new paragraph:(3)Not later than 7 days after the date on which a report is submitted under paragraph (1), the Attorney General shall make such report publicly available..(e)Additional procedures regarding certain persons outside the United StatesSection 707 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881f) is amended by adding at the end the following new subsection:(c)Additional annual report(1)Report requiredIn April of each year, the Attorney General shall submit to the Permanent Select Committee on Intelligence  and the Committee on the Judiciary of the House of Representatives and  the Select Committee on Intelligence  and the Committee on the Judiciary of the Senate a report setting forth with respect to the preceding year—(A)the total number of—(i)directives issued under section 702;(ii)orders granted under section 703; and(iii)orders granted under section 704;(B)good faith estimates of the total number of individuals, rounded to the nearest 100, whose electronic or wire communications or communications records were collected pursuant to—(i)a directive issued under section 702;(ii)an order granted under section 703; and(iii)an order granted under section 704;(C)good faith estimates of the total number, rounded to the nearest 100, of United States persons whose electronic or wire communications or communications records were collected pursuant to—(i)a directive issued under section 702;(ii)an order granted under section 703; and(iii)an order granted under section 704; and(D)a good faith estimate of the total number of United States persons whose electronic or wire communications or communications records were collected pursuant to a directive issued under section 702 and subsequently reviewed or accessed by a Federal officer, employee, or agent, rounded to the nearest 100.(2)FormEach report required under paragraph (1) shall be submitted in unclassified form.(3)Public availabilityNot later than 7 days after the date on which a report is submitted under paragraph (1), the Attorney General shall make such report publicly available..603.Government reporting on national security lettersSection 118(c) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (18 U.S.C. 3511 note) is amended to read as follows:(c)Report on requests for national security letters(1)Classified form(A)In generalNot later than March 1, 2015, and every 180 days thereafter, the Attorney General shall submit to the Select Committee on Intelligence, the Committee on the Judiciary, and the Committee on Banking, Housing, and Urban Affairs of the Senate and the Permanent Select Committee on Intelligence, the Committee on the Judiciary, and the Committee on Financial Services of the House of Representatives a report fully informing the committees concerning the requests made under section 2709(a) of title 18, United States Code, section 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)(A)), section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u), or section 802 of the National Security Act of 1947 (50 U.S.C. 3162) during the applicable period.(B)ContentsEach report under subparagraph (A) shall include, for each provision of law described in subparagraph (A)—(i)authorized requests under the provision, including requests for subscriber information; and(ii)the number of authorized requests under the provision—(I)that relate to a United States person;(II)that relate to a person that is not a United States person;(III)that relate to a person that is—(aa)the subject of an authorized national security investigation; or(bb)an individual who has been in contact with or otherwise directly linked to the subject of an authorized national security investigation; and(IV)that relate to a person that is not known to be the subject of an authorized national security investigation.(2)Unclassified form(A)In generalNot later than March 1, 2015, and every 180 days thereafter, the Attorney General shall submit to the Select Committee on Intelligence, the Committee on the Judiciary, and the Committee on Banking, Housing, and Urban Affairs of the Senate and the Permanent Select Committee on Intelligence, the Committee on the Judiciary, and the Committee on Financial Services of the House of Representatives a report fully informing the committees concerning the aggregate total of all requests identified under paragraph (1) during the applicable period. Each report under this paragraph shall be in unclassified form.(B)ContentsEach report under subparagraph (A) shall include the aggregate total of requests—(i)that relate to a United States person;(ii)that relate to a person that is not a United States person;(iii)that relate to a person that is—(I)the subject of an authorized national security investigation; or(II)an individual who has been in contact with or otherwise directly linked to the subject of an authorized national security investigation; and(iv)that relate to a person that is not known to be the subject of an authorized national security investigation.(3)DefinitionsIn this subsection:(A)Applicable periodThe term applicable period means—(i)with respect to the first report submitted under paragraph (1) or (2), the period beginning 180 days after the date of enactment of the USA FREEDOM Act and ending on December 31, 2014; and(ii)with respect to the second report submitted under paragraph (1) or (2), and each report thereafter, the 6-month period ending on the last day of the second month before the date for submission of the report.(B)United States personThe term United States person has the meaning given that term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801)..VIIPrivacy and Civil Liberties Oversight Board subpoena authority701.Privacy and Civil Liberties Oversight Board subpoena authoritySection 1061(g) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(g)) is amended—(1)in paragraph (1)(D), by striking submit a written request to the Attorney General of the United States that the Attorney General;(2)by striking paragraph (2); and(3)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3).VIIISeverability801.SeverabilityIf any provision of this Act or an amendment made by this Act, or the application of the provision to any person or circumstance, is held to be unconstitutional, the remainder of this Act and the amendments made by this Act, and the application of the provisions of this Act and the amendments made by this Act to any other person or circumstance, shall not be affected thereby.